On- Motion for Rehearing.
Upon further study of the record in this cause we observe that the stipulation of the parties does not cover the question of a lump sum award. In view of the decision of our Supreme Court in Texas Employers Insurance Association v. Lightfoot, 139 Tex. 304, 162 S.W.2d 929, we have concluded that the Cause should be remanded for a new trial, instead of being remanded with instructions to render judgment as was heretofore done.
Our former judgment is set aside. The judgment of the trial court is reversed, and the cause is remanded for a new trial.
Both parties are granted leave to file motions for rehearing within fifteen days after this date.
The motion for rehearing heretofore filed by appellee is overruled.